OWEN, Chief Judge
(dissenting):
All agree that Crowley’s communication in response to the Credit Bureau’s inquiry was qualifiedly privileged. As such, it did not carry with it any presumption of malice and thus plaintiff had' the burden to affirmatively and expressly show malice in the publisher. Abram v. Odham, Fla.1956, 89 So.2d 334. Because I see nothing in the record from which I feel the trier-of-fact might reasonably infer malice on the part of the defendant, I conclude that the court correctly granted summary judgment for appellee. I would therefore affirm.